In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-2002V
                                                            Filed: November 14, 2018
                                                                 UNPUBLISHED

                                                                         
    RAMONA DICOMO,                                                       

                                           Petitioner,                       Special Processing Unit (SPU);
    v.                                                                       Ruling on Entitlement; Concession;
                                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH                                                      Shoulder Injury Related to Vaccine
    AND HUMAN SERVICES,                                                      Administration (SIRVA)

                                         Respondent.

                                                                         
Carol L. Gallagher, Lindwood, NJ, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On December 21, 2017, Ramona Dicomo (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a left
shoulder injury that was caused by an influenza (“flu”) vaccine she received on
December 22, 2015. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.



                                                            
1
  The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On November 14, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that petitioner’s claim meets the Table
criteria for SIRVA. “Specifically, petitioner had no history of pain, inflammation or
dysfunction of the affected shoulder prior to intramuscular vaccine administration that
would explain the alleged signs, symptoms, examination findings, and/or diagnostic
studies occurring after vaccine injection; she suffered the onset of pain within forty-eight
hours of vaccine administration; her pain and reduced range of motion were limited to
the shoulder in which the intramuscular vaccine was administered; and there is no other
condition or abnormality present that would explain petitioner’s symptoms. Therefore,
petitioner is entitled to a presumption of vaccine causation.” Id. at 3. Respondent
further agrees that “the records show that the case was timely filed, that the vaccine
was received in the United States, and that petitioner satisfies the statutory severity
requirement by suffering the residual effects or complications of her injury for more than
six months after vaccine administration.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master